UNLIMITED GUARANTY

 

To:

RBS Citizens, National Association (“Lender”), 28 State Street, Boston,
Massachusetts:

 

1. Guaranty of Payment and Performance of Obligations. In consideration of the
Lender extending credit or otherwise making financial facilities or
accommodations to Palomar Medical Technologies, Inc., a Delaware corporation
having a mailing address of 82 Cambridge Street, Burlington, Massachusetts 01803
(the “Borrower”), the undersigned Palomar Medical Products, Inc. , a Delaware
corporation with an address at 82 Cambridge Street, Burlington, Massachusetts
01803 (the “Guarantor”), hereby unconditionally guarantees to the Lender that
the Borrower will duly and punctually pay or perform, at the place specified
therefor, or if no place is specified, at the Lender’s head office, (i) all of
the obligations to be paid or performed by the Borrower to the Lender under the
Revolving Note of even date executed by the Borrower and the Guarantor in the
original principal amount of $30,000,000.0 (together with any extensions,
modifications, renewals, restatements and substitutions thereof the "Note"),
(ii) all of the obligations to be paid or performed by the Borrower pursuant to
a certain Loan Agreement (as may be amended, the “Loan Agreement”) of even date
between the Lender, the Guarantor and the Borrower, and all other loan documents
executed in connection therewith (the “Loan Documents”), and (iii) without
limitation of the foregoing, all reasonable fees, costs and expenses incurred by
the Lender in attempting to collect or enforce any of the foregoing, accrued in
each case to the date of payment hereunder (collectively the “Obligations” and
individually an “Obligation”). This Guaranty is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance by the
Borrower of the Obligations and not of their collectibility only and is in no
way conditioned upon any requirement that the Lender first attempt to collect
any of the Obligations from the Borrower or resort to any security or other
means of obtaining payment of any of the Obligations which the Lender now has or
may acquire after the date hereof or upon any other contingency whatsoever. Upon
any Event of Default (as defined in the Loan Documents) not cured within
applicable grace and cure periods, if any, by the Borrower in the full and
punctual payment and performance of the Obligations, the liabilities and
obligations of the Guarantor hereunder shall, at the option of the Lender,
become forthwith due and payable to the Lender without demand or notice of any
nature, all of which are expressly waived by the Guarantor. Payments by the
Guarantor hereunder may be required by the Lender on any number of occasions.

 

2. Guarantor’s Further Agreements to Pay. The Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to the Lender forthwith
upon demand, in funds immediately available to the Lender all reasonable costs
and expenses (including court costs and reasonable legal expenses) incurred or
expended

 

-1-

 



 



 

--------------------------------------------------------------------------------

by the Lender in connection with this Guaranty and the enforcement hereof,
together with interest on such costs and expenses from the time such amounts
become due until payment at the per annum rate which is the Default Rate as
provided for in the Note; provided that if such interest exceeds the maximum
amount permitted to be paid under applicable law, then such interest shall be
reduced to such maximum permitted amount.

 

3. Payments. The Guarantor covenants and agrees that the Obligations will be
paid strictly in accordance with their respective terms regardless of any law,
regulation or order now or hereinafter in effect in any jurisdiction affecting
any of such terms or the rights of the Lender with respect thereto. Without
limiting the generality of the foregoing, the Guarantor’s obligations hereunder
with respect to any Obligation shall not be discharged by a payment in a
currency other than the currency of the United States of America.

 

4. Taxes. All payments hereunder shall be made without any counterclaim or
set-off, free and clear of, and without reduction by reason of, any taxes,
levies, imposts, charges and withholdings, restrictions or conditions of any
nature (“Taxes”), which are now or may hereafter be imposed, levied or assessed
by any country, political subdivision or taxing authority on payments hereunder,
all of which (other than taxes charged upon or by reference to the overall net
income, profits or gains of the Lender) will be for the account of and paid by
the Guarantor. If, for any reason, any such reduction is made or any Taxes are
paid by the Lender, Guarantor will pay to the Lender such additional amounts as
may be necessary to ensure that the Lender receives the same net amount which it
would have received had no reduction been made or Taxes paid.

 

5.         Consent to Jurisdiction; Waivers. The Guarantor hereby absolutely and
irrevocably consents and submits to the non-exclusive jurisdiction of the Courts
of The Commonwealth of Massachusetts and of any Federal Court located in the
said Commonwealth in connection with any actions or proceedings brought against
the Guarantor by the Lender arising out of or relating to this Guaranty;
provided, however, that the foregoing shall not limit the Lender’s rights to
bring any legal action or proceeding in any other appropriate jurisdiction in
which event the laws of The Commonwealth of Massachusetts shall apply,
notwithstanding any rules regarding conflicts of laws to the contrary. In any
such action or proceedings, the Guarantor hereby absolutely and irrevocably
waives any and all rights to trial by jury and personal service of any summons,
complaint, declaration or other process and hereby absolutely and irrevocably
agrees that the service thereof may be made by certified or registered mail
directed to the Guarantor.

 

6. Unlimited Liability of Guarantor. The liability of the Guarantor hereunder,
if applicable, shall be unlimited. The Lender has and shall have the absolute
right to enforce the liability of the Guarantor hereunder without resort to any
other right or remedy including any right or remedy under any other guaranty, if
applicable.

 

-2-

 



 



 

--------------------------------------------------------------------------------

7. Effectiveness. The obligations of the Guarantor under this Guaranty shall
continue in full force and effect and shall remain in operation until all of the
Obligations shall have been paid in full or otherwise be fully satisfied, and
continue to be effective or be reinstated, as the case may be, if at any time
payment or other satisfaction of any of the Obligations is required by law to be
rescinded or otherwise restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrower, as though such payment had not been made or
other satisfaction occurred. No invalidity, irregularity or unenforceability by
reason of applicable bankruptcy laws, or any other similar law, or any law or
order of any government or agency thereof purporting to reduce, amend or
otherwise affect, the Obligations, shall impair, affect, be a defense to or
claim against the obligations of the Guarantor under this Guaranty.

 

8. Freedom of Lender to Deal with Borrower and Other Parties. The Lender shall
be at liberty, without giving notice to or obtaining the assent of the Guarantor
and without relieving the Guarantor of any liability hereunder, to deal with the
Borrower and with each other party who now is or after the date hereof becomes
liable in any manner for any of the Obligations, in such manner as the Lender in
its sole discretion deems fit, subject to the terms of any applicable agreements
between such parties, and to this end the Guarantor gives to the Lender full
authority to do any or all of the following things: (a) extend credit, make
loans and afford other financial accommodations to the Borrower at such times,
in such amounts and on such terms as the Lender may approve, (b) vary the terms
and grant extensions of any present or future indebtedness or obligation to the
Lender of the Borrower or of any such other party, (c) grant time, waivers and
other indulgences in respect thereto, (d) vary, exchange, release or discharge,
wholly or partially, or delay in or abstain from perfecting and enforcing any
security or guaranty or other means of obtaining payment of any of the
Obligations which the Lender now has or may acquire after the date hereof, (e)
accept partial payments from the Borrower or any such other party, (f) release
or discharge, wholly or partially, any endorser or guarantor, and (g) compromise
or make any settlement or other arrangement with the Borrower or any such other
party.

 

9. Unenforceability of Obligations Against Borrower; Invalidity
of Security or Other Guaranties. If for any reason the Borrower has no legal
existence or is under no legal obligation to discharge any of the Obligations
undertaken or purported to be undertaken by it or on its behalf, or if any of
the moneys included in the Obligations have become irrecoverable from the
Borrower by operation of law or for any other reason, this Guaranty shall
nevertheless be binding on the Guarantor to the same extent as if the Guarantor
at all times had been the principal debtor on all such Obligations. This
Guaranty shall be in addition to any other guaranty or other security for the
Obligations, and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guaranty or security.

 

10. Waivers by Guarantor. The Guarantor waives: notice of acceptance hereof,
notice of any action taken or omitted by the Lender in reliance hereon, and

 

-3-

 



 



 

--------------------------------------------------------------------------------

any requirement that the Lender be diligent or prompt in making demands
hereunder, giving notice of any default by the Borrower or asserting any other
rights of the Lender hereunder. The Guarantor also irrevocably waives, to the
fullest extent permitted by law, all defenses that at any time may be available
in respect of the Guarantor’s obligations hereunder by virtue of any homestead
exemption, valuation, stay, moratorium law or other similar law now or hereafter
in effect. Each party hereby irrevocably and unconditionally waives any and all
right, if any, to claim or recover against the other party, in connection with
the loan evidenced by the Note and this Guaranty, any special, exemplary,
punitive or consequential damages or any damages other than actual damages.

 

11. Waiver of Subrogation. Notwithstanding any other provision to the contrary
contained herein or provided by applicable law, the Guarantor hereby irrevocably
waives any and all rights he may have at any time (whether arising directly or
indirectly, by operation of law or by contract) to assert any claim against the
Borrower on account of payments made under this Guaranty, including, without
limitation, any and all rights of or claim for subrogation, contribution,
reimbursement, exoneration and indemnity, and further waives any benefit of and
any right to participate in any collateral which may be held by the Lender or
any affiliate of the Lender. In addition, the Guarantor will not claim any
set-off or counterclaim against the Borrower in respect of any liability it may
have to the Borrower and Guarantor agrees that any and all indebtedness now or
hereafter owed by Borrower to Guarantor shall be subordinate to all indebtedness
of Borrower to Lender and Guarantor shall not demand or accept any payment from
Borrower on account of any indebtedness of Borrower to Guarantor while this
Guaranty is in effect.

 

12.       Bankruptcy or Insolvency. In the event there shall be pending any
bankruptcy or insolvency case or proceeding with respect to Guarantor under
federal bankruptcy law or any other applicable law or in connection with the
insolvency of Guarantor, or if a liquidator, receiver, or trustee shall have
been appointed for Guarantor or Guarantor’s properties or assets, Lender may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of Lender allowed in any proceedings
relative to Guarantor, or any of Guarantor’s properties or assets, and,
irrespective of whether the indebtedness or other obligations of Borrower
guaranteed hereby shall then be due and payable, by declaration or otherwise,
Lender shall be entitled and empowered to file and prove a claim for the whole
amount of any sums or sums owing with respect to the indebtedness or other
obligations of Borrower guaranteed hereby, and to collect and receive any moneys
or other property payable or deliverable on any such claim.

 

13.       Financial Statements and Other Information. Guarantor hereby
represents and warrants to Lender that all financial statements heretofore
delivered by Guarantor to Lender are true and correct in all material respects,
have been prepared in accordance with generally accepted accounting principles
consistently applied, and fairly present the financial condition of Guarantor as
of the date thereof; that no

 

-4-

 



 



 

--------------------------------------------------------------------------------

material adverse change has occurred in the assets, or financial condition of
Guarantor reflected therein since the date thereof; and that Guarantor has no
material liabilities or known contingent liabilities which are not reflected in
such financial statements or referred to in the notes thereto other than
Guarantor’s obligations under this Guaranty. Guarantor hereby agrees that until
all indebtedness guaranteed hereby has been completely repaid and all
obligations and undertakings of Borrower related to the Obligations have been
completely performed, Guarantor will deliver to Lender the financial statements
required in the Loan Agreement.

 

14.       Rights of Set-Off. Regardless of the adequacy of any collateral or
other means of obtaining repayment of such obligations, during the continuance
of any event of default under the Note or any of the documents executed in
connection therewith, Lender may, upon an Event of Default, and without notice
to Guarantor, set-off and apply the whole or any portion or portions of any or
all such deposits and other sums against amounts payable under this Guaranty,
whether or not any other person or persons could also withdraw money therefrom.
Any security now or hereafter held by or for Guarantor and provided by Borrower,
or by anyone on Borrower’s behalf, in respect of liabilities of Guarantor
hereunder shall be held in trust for Lender as security for the liabilities of
Guarantor hereunder.

 

15. Demands and Notices. Any demand on or notice given pursuant to this Guaranty
shall be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending the same by overnight courier, by depositing the
same in the United States mail, postage paid and registered or certified, return
receipt requested, or by facsimile, and addressed as follows:

 

If to the Lender:

 

RBS Citizens, National Association

331 Montvale Avenue

Woburn, Massachusetts 01801

Attention: Mr. Frank A. Coccoluto,
                   Senior Vice President

Facsimile: (781) 932-8903

 

with a copy to:

 

Goulston & Storrs, P.C.

400 Atlantic Avenue

 

Boston, Massachusetts

02110

Attention: James H. Lerner, Esq.

Facsimile: (617) 574-7607

 

If to the Guarantor:

 

Palomar Medical Products, Inc.

 

-5-

 



 



 

--------------------------------------------------------------------------------

82 Cambridge Street

Burlington, Massachusetts 01803

Attention: Paul S. Weiner

Fascimile: (781) 418-1188

 

with a copy to:

 

Palomar Medical Products, Inc.

82 Cambridge Street

Burlington, MA 01803

Attention: Ms. Patricia Davis

Facsimile: (781) 993-2377

 

Each notice given hereunder shall be effective upon being personally delivered,
receipt of facsimile transmission or upon being sent by overnight courier or
upon being deposited in the United States mail as aforesaid. However, (i) the
time period in which a response to such Notice must be given or any action taken
with respect thereto (if any), and (ii) the commencement of a default period, to
the extent notice is required hereunder, shall commence to run from the date of
receipt if personally delivered, sent by facsimile transmission, or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no Notice was given
shall be deemed to be receipt of the Notice sent. By giving prior Notice
thereof, the Guarantor or the Lender shall have the right from time to time to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.

 

16. Amendments, Waivers, Etc. No provision of this Guaranty can be changed,
waived, discharged or terminated except by an instrument in writing signed by
the Lender and the Guarantor expressly referring to the provision of this
Guaranty to which such instrument relates; and no such waiver shall extend to,
affect or impair any right with respect to any Obligation which is not expressly
dealt with therein. No course of dealing or delay or omission on the part of the
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.

 

17. Application of Funds. All payments by the undersigned pursuant to this
Guaranty, after the payment of all expenses as provided in this Guaranty and the
Obligations, shall be applied to the payment of the Obligations until the same
are paid in full.

 

18. Further Assurances. The Guarantor at its sole cost and expense also agrees
to do all such things and execute, acknowledge and deliver all such documents
and instruments as the Lender from time to time may reasonably request in order
to give full effect to this Guaranty and to perfect and preserve the rights and
powers of the Lender hereunder.

 

-6-

 



 



 

--------------------------------------------------------------------------------

            19. Miscellaneous Provisions. This Guaranty is intended to take
effect as a sealed instrument to be governed by and construed in accordance with
the laws of The Commonwealth of Massachusetts (notwithstanding any rules
regarding conflicts of laws to the contrary) and shall inure to the benefit of
the Lender and its successors in title and assigns, and shall be binding on the
Guarantor and the Guarantor’s successors in title and assigns. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement. The invalidity or unenforceability of
any one or more sections of this Guaranty shall not affect the validity or
enforceability of its remaining provisions. Captions are for ease of reference
only and shall not affect the meaning of the relevant provisions. The meanings
of all defined terms used in this Guaranty shall be equally applicable to the
singular and plural forms of the terms defined.

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the 17th day
of December, 2008.

  

Witness:

PALOMAR MEDICAL PRODUCTS, INC.,
a Delaware corporation                                      

/s/ Sarah Serling          

                

 

By:/s/ Paul S. Weiner                

 

Name: Paul S. Weiner

 

Its:

Assistant Secretary

 

 

 

-7-

 



--------------------------------------------------------------------------------

 